PER CURIAM.
Gregory Oneil Henderson appeals an order dated April 23, 1999, which denied his motion for postconviction relief. We agree with the State that the defendant’s earlier sentences in Dade County circuit court case numbers 89-43031, 89-43757, and 89-49366 were probationary split sentences, see Poore v. State, 531 So.2d 161, 164 (Fla.1988), and that upon revocation of appellant’s probation, the trial court was authorized to impose a sentence up to the legal maximum. We reject appellant’s incorrect argument that his sentences in these cases were true split sentences. See id.
The State concedes, however, that the thirty-five-year sentences imposed upon revocation of probation exceed the legal maximum of thirty years for these first degree felonies. Accordingly, we reverse the order denying postconviction relief and remand with directions to reduce the sentences to the legal maximum of thirty years. Defendant need not be present.
We reject the appellant’s remaining claims for relief.
Affirmed in part, reversed in part, and remanded with directions to reduce these sentences to the legal maximum.